Broadfoot, J.
The question of Wagner’s negligence in failing to display the red flag was properly submitted, and that matter has been determined by a jury. Whether or not the negligence of Wagner in parking as he did was a proximate cause of the collision has not been answered. There must be a new trial on this question.
At the new trial the court will answer in the affirmative a question directed to Wagner’s negligence in parking. He will then have a jury answer a question as to whether or not that negligence was a proximate cause of the collision.
By the Court. — Judgment reversed and cause remanded for further proceedings in accordance with this opinion.